DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) [calculating an amount of degradation to a non-volatile memory component] which is a [mathematical formula that describes the ratio between a number of drive-writes per period and a predetermined number of drive-writes per period] and [generating a probability of failure for a non-volatile memory component] which is a [mathematical calculation that converts the amount of degradation and input parameter data into a probability value], and [determining a number of drive-writes per period] which is a [a mental process in a computer memory environment]. This judicial exception is not integrated into a practical application because the mathematical concepts are implemented with generic computer components to generate an alert, which alone and in combination with other claimed elements is not an improvement of computer memory functionality. Generating an alert manipulates data resulting from a mathematical calculation, which has not been deemed a transformation See MPEP 2106.05(c) and CyberSource v. Retail Decisions. The non-volatile memory component and one or more controllers are well-known generic computer memory components merely linked to the abstract ideas See Fillingim et al. (U.S. PGPub No. 2012/0066439) ¶¶ 0050 and Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010). The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps for generating an alert and obtaining a plurality of write commands are insignificant extra-solution activities, and the machine-learned model used See MPEP 2106.05(g), as the alert is merely an output of a mathematical calculation that does not impose meaningful limitations on the claim scope. The alert may take the form of a high bit or probabilistic value See Specification ¶¶ 0032, both of which are well-understood and conventional formats See Selinger et al. (U.S. PGPub No. 2011/0041005) ¶¶ 0072 “status bit” and Sprinkle et al. (U.S. PGPub No. 2010/0262766) ¶¶ 0081 “monitoring the failure rate of chips 218…fit to a failure rate curve…which shows an exemplary relationship between the probability, PU, that a block or chip remains usable and the number of write-erase cycles experienced by the block or chip”. The step for obtaining a plurality of write commands is mere data gathering which cannot alone confer patentability See CyberSource v. Retail Decisions. The machine-learned model used to determine the probability of failure value is implemented with well-known techniques See Specification P. 0039 “the machine-learned model can be designed based on machine learning models such as Decision Trees, Logistic Regression, K-Nearest Neighbor and the like”. There is no indication the combination of elements improves the functioning of computer memory or another technology. The dependent claims further specify the abstract idea and do not overcome the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.